Case 9:19-cv-00016-DLC Document 98 Filed 06/10/20 Page 1 of 2

FILED

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA JUN 1.9 2020
MISSOULA DIVISION Clerk, U.S Courts
District Of Montana
Missoula Division
CRAIG MATOSICH, CV 19-16—-M-DLC
Plaintiff,
vs. ORDER
WRIGHT MEDICAL GROUP, INC.;
WRIGHT MEDICAL
TECHNOLOGY, INC.; and DOES 1-—
10,
Defendants.

 

 

Before Court is Defendant Wright Medical Techology, Inc.’s Motion to
Exceed Word Limit. (Doc. 93.) The motion is unopposed, but the Court is
unconvinced that the requested relief is necessary and will, as Wright represents,
streamline trial proceedings. The Court finds that an overlong brief will hinder,
rather than advance, “the just, speedy, and inexpensive determination” of this
matter. Fed. R. Civ. P. 1.

Plaintiff Craig Matosich has filed his motions in limine, and he was able to
fully brief his arguments without exceeding the word limit. The Court has faith in
Wright’s ability to do the same. Evidentiary issues are generally straightforward,
and their resolution rests within a trial court’s discretion. Moreover, this Court
reserves ruling on many evidentiary issues, as they frequently cannot be decided

without additional context.
Case 9:19-cv-00016-DLC Document 98 Filed 06/10/20 Page 2 of 2

What is more, Wright has already filed a motion to exclude portions of
Matosich’s expert’s testimony, as well as a motion to strike portions of Matosich’s
expert disclosure. (Docs. 58 & 72.) The Court sees no benefit in encouraging
multiplicitous filings or overlong briefs.

Accordingly, IT IS ORDERED that the motion (Doc. 93) is DENIED.

A
DATED this |0_ day of June, 2020.

£ (baulasun

Dana L. Christensen, District Judge
United States District Court
